ORDER ASSUMING ORIGINAL JURISDICTION AND GRANTING RELIEF
11 Petitioners' applications to assume original jurisdiction are granted insofar as they seek declaratory relief to resolve an important public law controversy; that is, jurisdiction to review orders and awards made by the Court of Existing Claims for injuries occurring prior to February 1, 2014, pursuant to 85A O.S.Supp.2018, § 400(A). Petitioners' applications to assume original jurisdiction are denied as premature insofar as they seek relief regarding the manner in which vacancies on the Court of Existing Claims are to be filled.
12 All aspects of the adjudication of claims for injuries occurring prior to February 1, 2014, are governed by the law in effect at the time of the injury, Article 5, 54 of the Oklahoma Constitution; King Manufacturing v. Meadows, 2005 OK 78, 127 P.3d 584; 85A O.S.S8upp.2018, § 400(L), including the rights of the parties to seek review of an order or award (1) before a three-judge panel of the Court of Existing Claims, as successor to the Workers' Compensation Court, 85 0.8. 2011, 840, 85A O.S.Supp.2018, § 400(D) and Rule 60, Rules of the Workers' Compensation Court, effective January 31, 2014, or (2) before the Supreme Court, either directly from an order or award of a trial judge, or after review by a three-judge panel, 85 0.$.2011, § 340 and Rule 2 of the Rules of the Workers' Compensation Court, effective January 31, 2014. Because the Workers' Compensation Commission had no jurisdiction to review orders or awards prior to February 1, 2014, that tribunal cannot review an order or award made by the Court of Existing Claims for an injury occurring prior to February 1, 2014, pursuant to 85A O.8.Supp.2018, § 400(A), notwithstanding provisions in 85A 0.8.Supp.2018, 400(I) and (J) allowing review by the Workers' Compensation Commission.
DONE IN CONFERENCE BY ORDER OF THE SUPREME COURT THIS 17th DAY OF APRIL, 2014.
18 COLBERT, C.J., REIF, V.C.J., KAUGER, WATT, WINCHESTER, EDMONDSON, TAYLOR, COMBS, and GURICH, JJ., concur.